SPEER, J.
This is a companion case to No. 739 — 4691, Walter P. Stewart et al. v. Deon R. Moore et al., 291 S. W. 886, this day reported for reversal by Judge Short. The only question raised in the application is the one disposed of in that opinion, and for the reasons there given the judgments of the district court and the Court of Civil Appeals in this cause are reversed, and the cause remanded to the district court for trial.
CURETON, C. J. Judgments of the district court and Court of Civil Appeals reversed, and cause remanded to the district court.
We approve the holding of the Commission of Appeals on the questions discussed in its opinion.